Per Curiam.
The plaintiffs contend that under the provisions of G.S. 45-21.34, they are entitled to have the ruling of the court below reversed and the temporary restraining order continued to the hearing.
In our opinion, no legal or equitable ground has been shown that would justify the continuance of the temporary restraining order heretofore issued in this cause, pursuant to the provisions of the above statute or otherwise. Hence, the ruling of the court below is
Affirmed.
WiNBORNE and Higgins, JJ., took no part in the consideration or decision of this case.